FILED
                             NOT FOR PUBLICATION                            OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAVDEEP SINGH SIDHU,                             No. 07-72047

               Petitioner,                       Agency No. A095-600-181

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Navdeep Singh Sidhu, native and citizen of India, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the IJ’s finding that Sidhu’s demeanor was not credible, see Singh-

Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999), and upon the IJ’s finding that he

failed to establish his identity, given the discrepancies in his testimony and his

admissions that he gave Canadian authorities misleading information regarding his

name and birthdate, see Farah, 348 F.3d at 1156.

      Because Sidhu failed to satisfy the lower burden for asylum, he has also

failed to establish his eligibility for withholding of removal. See Farah, 348 F.3d

at 1156.

      Because Sidhu’s CAT claim is based on the testimony the agency found not

credible, and he points to no evidence showing it is more likely than not he will be

tortured in India, his CAT claim also fails. See id. at 1156-57.

      Finally, Sidhu’s contention that the IJ lacked authority to hold a second

hearing lacks merit. Not only do the regulations permit the IJ to hold a hearing, see

8 C.F.R. § 1003.10(b), the record shows Sidhu agreed to a second hearing.

      PETITION FOR REVIEW DENIED.


                                           2                                     07-72047